Dissenting Opinion by
Mr. Justice Eagen :
I agree the committing court properly exercised its discretion initially in directing the Commonwealth to bear the expense of the incompetent’s care. However, I cannot agree with the conclusion reached by the majority that the Commonwealth did not seek revision of the cost of maintenance provision of the commitment order.
*558The Mental Health. Act of 1951 clearly provided a means by which the maintenance order conld be revised or modified.* The record reveals the Commonwealth in 1965 did petition the Court of Quarter Sessions of Westmoreland County for a “Rule to Show Cause Why the Guardian of Alfred Downing, Pittsburgh National Bank, Should Not File an Account and Settle and Pay to the Extent Possible, the claim of the Commonwealth of Pennsylvania. . . This petition was transferred to the Westmoreland County Orphans’ Court and no further proceedings were had until 1972 when the guardian did file an accounting and an audit of the estate was held. Nevertheless, I view the means by which the Commonwealth sought review of the commitment order as tantamount to a petition for revision of that order and, therefore, sufficient to preserve its rights therein.
The 1965 petition sought an accounting by the guardian of the assets contained within the incompetent’s estate in order to determine whether the incompetent’s estate was financially capable of defraying the expense of his care. This request for an accounting was a necessary part of the Department of Revenue’s inves*559tigation authorized by Section 705. In the event the accounting did demonstrate an ability on the part of the estate to bear any portion of the incompetent’s expenses, the Commonwealth also sought settlement of its claim. In effect the Commonwealth was seeking to have the order revised, since this settlement would operate as a modification to the existing order. To deny that the true intent of the Commonwealth was to remove or reduce the obligation imposed upon it by the 1954 court order is, in my view, unwarranted.
Hence, I would remand the record to the court below for further proceedings consistent with the position stated in this opinion.
Mr. Justice Pomeroy and Mr. Justice Manderino join in this dissenting opinion.

 The Mental Health Act of 1951, Act of June 12, 1951, P. L. 533, § 705, provided:
“Section 705. Investigation of Financial Status of Patient.— Whenever any person is maintained as a patient in any institution wholly or in part at the expense of the Commonwealth, the Department of Revenue may investigate the financial ability of the patient or of the person liable for his support to defray the expenses of his care in whole or in part. If, upon investigation by the Department of Revenue, it appears that the patient’s estate or the financial ability of the persons liable for his support are such that the full cost of his care or a part thereof can be paid, the Department of Revenue shall require the payment of same if the patient was admitted upon voluntary application, or, if the patient was committed by order of court, the Department of Revenue, through the Department of Justice, shall ask the court to revise its order so as to provide for the payment of the care in full or in part, as the case may be.”